Case 7:20-cv-00282-VB Document 3 Filed 01/13/20 Page 1 of 34

Alan H. Weinreb, Esq.

THE MARGOLIN & WEINREB LAW GROUP, LLP
165 Eileen Way, Suite 101

Syosset, New York 11791

Telephone: (516) 945-6055

alan@nyfclaw.com

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

siretea ESSE cuEUErE CN -X
EMPIRE COMMUNITY DEVELOPMENT, LLC,
Plaintiff,
-against- CERTIFICATE OF
MERIT AFFIRMATION
EMERIO ABANTO; OSCAR A. PASACHE; MORTGAGE PURSUANT TO
ELECTRONIC REGISTRATION SYSTEMS, INC., AS CPLR 3012-B
NOMINIEE FOR COUNTRYWIDE BANK, N.A.;
GLOBAL ACCEPTANCE CREDIT COMPANY LP,
Defendant(s).
~--- ----X

 

Alan Weinreb Esq. pursuant to CPLR §2106 and under the penalties of perjury, affirms
as follows:

1. I am an attorney at law duly licensed to practice in the state of New York and am
affiliated with The Margolin & Weinreb Law Group, LLP, the attorneys of record for
Plaintiff in the above-captioned mortgage foreclosure action. As such, I am fully
aware of the underlying action, as well as the proceedings had herein.

2. On December 20, 2019, I communicated with the following representative or
representatives of Plaintiff, who informed me that he (a) personally reviewed
plaintiff's documents and records relating to this case for factual accuracy; and (b)
confirmed the factual accuracy of the allegations set forth in the Complaint and any
supporting affidavits or affirmations filed with the Court, as well as the accuracy of
the notarizations contained in the supporting documents filed therewith.

Name: Robert Paulus Title: Member/Director of Borrower Management

3. Based upon my communication with Robert Paulus, as well as upon my own
inspection, review and other reasonable inquiry under the circumstances, including,
but not limited to the review of the facts of the case as well as of the underlying note,
mortgage and assignments, if any, modification(s), if any and extension and
consolidations, if any, I affirm that, to the best of my knowledge, information, and
belief, there is a reasonable basis for the commencement of the within foreclosure
Case 7:20-cv-00282-VB Document 3 Filed 01/13/20 Page 2 of 34

action and that the Plaintiff is currently the creditor entitled to enforce the rights of
said documents noted above. A copy of the note, mortgage and assignments, if any,
modification(s), if any and extension and consolidations, if any, are annexed hereto.

4. Lam aware of my obligations under New York Rules of Professional Conduct (22
NYCRR Part 1200) and 22 NYCRR Part 130.

Dated: January 13, 2020
Syosset, New York

/s/ Alan H. Weinreb
Alan H. Weinreb, Esq.
Case 7:20-cv-00282-VB Document 3 Filed 01/13/20 Page 3 of 34

4)
wr

MT

*461870088MTG1*

 

 

 

 

 

 

 

Mm

 

"all ii NK ii ii a

 

THE FOLLOWING INSTRUMENT WAS sees FOR THE RECORD AS FOLLOWS:
TYPE OF INSTRUMENT: MTG - MORTGAGE
FEE PAGES: 9 TOTAL PAGES: 9

 

 

 

 

 

 

RECORDING FEES MORTGAGE TAXES
STATUTORY CHARGE $6.00 MORTGAGE DATE 4/25/2006
RECORDING CHARGE $27.00 MORTGAGE AMOUNT $78,000.00
RECORD MGT. FUND $19.00 EXEMPT Yes
RP 5217 $0.00
TP-584 $0.00 COUNTY TAX $195.00
CROSS REFERENCE $0.00 YONKERS TAX $0.00
MISCELLANEOUS $0.00 BASIC $390.00
ADDITIONAL $204.00
TOTAL FEES PAID $52.00 MTA $195.00
SPECIAL $0.00
TRANSFER TAXES
CONSIDERATION $0.00 TOTAL PAID $984.00
TAX PAID $0.00 SERIAL NUMBER: CX19109
TRANSFER TAX # DWELLING: 1-2 Family

 

 

 

 

RECORDING DATE: 7/19/2006
TIME: 15:26:00

 

WITNESS MY HAND AND OFFICIAL SEAL

TIMOTHY C. IDONI
WESTCHESTER COUNTY CLERK

 

 

THE PROPERTY IS SITUATED IN

WESTCHESTER COUNTY, NEW YORK IN THE:

TOWN OF NORTH CASTLE

 

Record & Return to:

ELECTRONIC LAND SERVICES INC
800 WESTCHESTER AVE

STE S434
RYEBROOK, NY 10573 1

 

 

 

 
 

Case 7:20-cv-00282-VB Document 3 Filed 01/13/20 Page 4 of 3

r i

After Recording Return To: ‘ Ib, &
COUNTRYWIDE HOME LOANS; INC. _Hiiideee IS OR WILL BE IMPROVED ‘2
MS SV-79 DOCUMENT PROCESSING A ONE TO TWO FAMILY RESIDENCE

OR DWELLING ONLY,
P.O.Box 10423

van Nuys, CA 91410-0423 ELSO67177

Prepared By: an

CAERECK HANAN Sez S Aha fbr ‘“ she
BIK/e lt se brs Ler

lo 1 3 ging 4204
(Space Above This Line For Recording Data] OE

[Doc ID #]

 

THIS MORTGAGE IS A CREDIT LINE MORTGAGE AS DEFINED IN SECTION 281 OF THE
NEW YORK REAL PROPERTY LAW. IT SECURES AN INDEBTEDNESS UNDER THE
AGREEMENT WHICH REFLECTS THE FACT THAT THE PARTIES REASONABLY
CONTEMPLATE ENTERING INTO A SERIES OF ADVANCES OR ADVANCES, PAYMENTS,

AND READVANCES. - .
MORTGAGE
(Line of Credit)
MIN 1000157-0006647185-1
a THIS MORTGAGE, dated APRIL 25, 2006 , is between
E

MERIO ABANTO Qnqd OsCar AD Pasnche.

vr |
residing at

35 HILLANDALE AVE, WHITE PLAINS, NY 10603 ;

the.person or persons signing as "Mortgagor(s)" below and hereinafter referred to as "we," “our,” or us” and
ORTGAGE ELECTRONIC REGISTRATION SYSTEMS, INC., ("MERS") a Delaware corporation, with

an address of P.O, Box 2026, Flint, MI 48501-2026, tel. (888) 679-MERS. FOR PURPOSES OF

RECORDING THIS MORTGAGE, MERS IS THE "MORTGAGEE" OF RECORD and is acting

solely as nominee for t

ge BA's WHOLESALE LENDER
("Lender" or "you") and its successors and assigns.

MORTGAGED PREMISES: In consideration of the loan hereinafter described, we hereby mortgage,
grant and convey to MERS {solely as nominee for Lender and Lender's successors and assigns) and to the
successors and assigns of MERS, the premises located at : i

35 HILLANDALE AVENUE, NORTH CASTLE
Street, Municipality
WESTCHESTER New York 10603-1719 (the "Premises”).
County ZIP !
and further described as: ;
SEE EXHIBIT "A" ATTACHED HERETO AND MADE A PART HEREOF.

Section: Block: Lot: Unit:

@ MERS HELOC - NY Mortgage ;
2E020-NY (08/05)(d) Page 1 of 5 Initials: EA i &
"239 . 1346767 000

3 6 98 Oo02E020*%

 
 

Case 7:20-cv-00282-VB Document 3 Filed 01/13/20 Page 5 of 34

Prepared by: PATRICK HANAN
AMERICA'S WHOLESALE LENDER

Branch #: 0000972
2 BATTERSON PARK ROAD

DATE: 04/25/2006 FARMINGTON, CT 06032
CASE #: Phone: (800)508-6361
DOC ID #: Br Fax No.: (877) 284-7926

BORROWER: EMERIO ABANTO
PROPERTY ADDRESS: 35 HILLANDALE AVENUE

NORTH CASTLE, NY 10603-1719

LEGAL DESCRIPTION EXHIBIT A

 

 

 

aie —

FHAVAICONV
Lega! Description Exhibit A
2C404-XX (04/03)(d)

ce il

"23991

 

 
Case 7:20-cv-00282-VB Document 3 Filed 01/13/20 Page 6 of 34

 
 
 

 

ELECTRONIC LAND SERVICES, INC. + 2

Title No. ELS06-9277-W

SCHEDULE A

ALL that certain plot, piece or parcel of land, situate, lying and being in the/Town of
North Castle, County of Westchester and State of New York, known and designated as
Lot No. 11 in Block E-13, on a certain map entitled "Map of Kensico Manor,

Westchester County, N.Y.", surveyed and drawn by John F. Fairchild, C.E., dated

July 12, 1892, and filed in the Office of the County Clerk, Division of Land Records,

formerly Register’s Office of Westchester County, New York, on August 24, 1900, as

Map No. 1368, said lot being more particularly bounded and described as follows:

|

BEGINNING at a point on the southerly side of Hillandale Avenue at the division line
between Lots 11 and 12 in Block E-13 on the aforesaid map;

THENCE RUNNING along said division line, South 9 degrees 03 minutes 00 seconds
West 219.21 feet to a point;

THENCE RUNNING along the southerly line of the herein described premises, South
63 degrees 57 minutes 50 seconds East 32.68 feet and South 68 degrees 08 minutes 40
seconds East 44.86 feet to a point: i,

THENCE RUNNING along the easterly line of the herein described premises, North 9
degrees 03 minutes 00 seconds East 238.70 feet to the southerly side of Hillandale

Avenue;

THENCE RUNNING along the same, North 80 degrees 57 minutes 00 seconds West
75.00 feet to the point and place of BEGINNING.

1 su w&.

 

 

 

a
LE

The policy ta be issued under this report will insure the title to such buildings and

 

FOR improvements erected on the premises which by law constitute real property.
ONVEYANCING
ONLY TOGETHER with all the right, title and interest of the party of the first part, of, in and to
|

the land lying in the street in front of and adjoining said premises.

 
 

Case 7:20-cv-00282-VB Document 3 Filed 01/13/20 Page 7 of 34

Doc ID #:
Borrower's Statement Regarding the Premises [check box as applicable]
[x] This Security Instrument covers real property improved, or to be improved, by a one or 1wo family
dwelling only.
[ ] This Security Instrument covers real property principally improved, or to be improved, by one or more
structures containing, in the aggregate, not more than six residential dwelling units with each dwelling unit
having its own separate cooking facilities.
L 1 This Security Instrument does not cover real property improved as described above.
In addition, the Premises includes all buildings and other improvements now or in the future on the Premises
and all rights and interests which derive from our ownership, use or possession of the Premises and all
appurtenanccs thereto.

WE UNDERSTAND and agree that MERS is a separate corporation acting solely as nominee for Lender
and Lender's successors and assigns, and holds only legal title to the interests granted by us in this Mortgage,
but, if necessary to comply with law or custom, MERS (as nominee for Lender and Lender's successors and
assigms) has the right: to exercise any or all of those interests, including, but not limited to, the right to
foreclose and sell the Property, and to take any action required of Lender including, but not limited to,
releasing or canceling this Mortgage.

LOAN: This Mortgage will secure your loan to us in the principal amount of $ 78, 000. 00 or so
much there of as may be advanced and readvanced from time to time to ;
EMERIO ABANTO

the Borrower(s) under the Home Equity Credit Line Agreement and Disclosure Statement (the "Note") dated
APRIL 25, 2006 , plus interest and costs, late charges and all other charges related to the loan, all
of which sums are repayable according to the Note. This Mortgage will also secure the performance of all of
the promises and agreements made by us and each Borrower and Co-Signer in the Note, all of our promises
and agreements in this Mortgage, any extensions, renewals, amendments, supplements and-other modifications
of the Note, and any amounts advanced by you under the terms of the section of this Mortgage entitled "Our
Authority To You.” Loans under the Note may be made, repaid and remade from time to time in accordance
with the terms of the Note and subject to the Credit Limit set forth in the Note, The Loans secured by this
Mortgage have a variable interest rate feature, and the annual percentage rate (corresponding to the periodic
rate) and the minimum monthly payment may increase or decrease as a result.

OWNERSHIP: We are the sole owner(s) of the Premises. We have the legal right to mortgage the Premises to
you.

OUR IMPORTANT OBLIGATIONS:

(a) TAXES: We will pay all real estate taxes, assessments, water charges and sewer rents relating to the
Premises when they become due. We will not claim any credit on, or tnake deduction from, the loan under the
Note because we pay these taxes and charges. We will provide you with proof of payment upon request,

(b) MAINTENANCE: We will maintain the building(s) on the Premises in good condition. We will not
make major changes. in the building(s) except for normal repaits. We will not tear down any of the building(s)
on the Premises without first getting your consent. We will not use the Premises illegally. If this Mortgage is
on a unit in a condominium or a planned unit development, we shall perform all of our obligations under the
declaration or covenants creating or governing the condominium or planned unit development, the by-laws
and regulations of the condominium or planned unit development and constituent documents. i

(c) INSURANCE: We will keep the building(s) on the Premises insured at all times against loss by fire,
flood and any other hazards you may specify. We may choose the insurance company, but our choice is
subject to your reasonable approval. The policies must be for at least the amounts and the time periods that
you specify, We will deliver to you upon your request the policies or other proof of the insurance. The policies
must name you as "mortgagee" and "loss-payce” so that you will receive payment on all insurance claims, to
the extent of your interest under this Mortgage, before we do. The insurance policies must also provide that
you be given not less than 10 days prior written notice of any cancellation or reduction in coverage, for any
reason. Upon request, we shall deliver the policies, certificates or other evidence of insurance to you. In the
event of loss or damage to the Premises, we will immediately notify you in writing and file a proof of loss
with the insurer. You may file a proof of loss on our behalf if we fail or refuse to do so. You may also sign our
name to any check, draft or other order for the payment of insurance proceeds in the event of loss or damage
to the Premises. If you receive payment of a claim, you will have the right to choose to use the money either to
repair the Premises or to reduce the amount owing on the Note.

@ MERS HELOG - NY Mortgage
2E020-NY (08/05) Page 2 of 5 Inttials: Oe

 

 
 

Case 7:20-cv-00282-VB Document 3 Filed 01/13/20 Page 8 of 34

1

DOC ID #: _--

(d) CONDEMNATION: We assign to you the proceeds of any award or claim for damages, direct or
consequential, in connection with any condemnation or other taking of the Premises, or part thereof, or for
conveyance in lieu of condemnation, all of which shall be paid to you, subject to the terms of any Prior
Mortgage.

(ce) SECURITY INTEREST: We will join with you in signing and filing documents and, at our' expense,
in doing whatever you belicve is necessary to perfect and continue the perfection of your lien and security
interest in the Premises, It is agresd that the Lender shall be subrogated to the claims and liens of all parties
whose claims or liens are discharged or paid with the proceeds -of the Note secured hereby, ;

(f) OUR AUTHORITY TO YOU: If we fail to perform our obligations under this Mortgage, you may, if
you choose, perform our obligations and pay such costs and expenses. You will add the amounts you advance
to the sums owing on the Note, on which you will charge interest at the interest rate set forth in the; Note. If,
for example, we fail to honor our promises to maintain insurance in effect, or to pay filing fees, taxes or the
costs necessary to keep the Premises in good condition and repair or to perform any of our other agreements
with you, you may, if you choose, advance any sums to satisfy any of our agreements with you and charge us
interest on such advances at the interest rate set forth m the Note. This Mortgage secures all such advances.
Your payments on our behalf will not cure our failure to perform our promises in this Mortgage. Any
replacement insurance that you obtain to cover loss or damages to the Premises may be limited to the amount
owing on the Note plus the amount of any Prior Mortgages.

!
(g) PRIOR MORTGAGE: If the provisions of this paragraph are completed, this Mortgage is subject and

subordinate to a prior mortgage dated 04/25/2006 and given by us to
COUNTRYWIDE HOME LOANS, INC.
as mortgagee, in the original amount of $ 624,000.00 (the “Prior Mortgage"). We shall not

increase, amend or modify the Prior Mortgage without your prior written consent and shall upon receipt of any
written notice from the holder of the Prior Mortgage promptly deliver a copy of such notice to you. We shall
pay and perform all of our obligations under the Prior Mortgage as and when required under the Prior
Mortgage. 1

(h) HAZARDOUS SUBSTANCES: We shall not cause or permit the presence, use, disposal, storage, or
release of any Hazardous Substances on or in the Premises. We shall not do, nor allow anyone else to do,
anything affecting the Premises that is in violation of any Environmental Law. The preceding two sentences
shall not apply to the presence, use, or storage on the Premises of small quantities of Hazardous Substances
that are generally recognized to be appropriate to normal residential uses and to maintenance of the Premises.
As used in this paragraph, “Hazardous Substances" are those substances defined as toxic or hazardous
substances by Environmental Law and the following substances: gasoline, kerosene, other flammable or toxic
petroleum products, toxic pesticides and herbicides, volatile solvents, materials containing asbestos or
formaldehyde, and radioactive materials. As used in this paragraph, "Environmental Law" means federal laws
and laws of the jurisdiction where the Premises are located that relate to health, safety or "Environmental
Law" means federal laws and laws of the jurisdiction where the Premises are located that relate to health,
safety or environmental protection. ‘

(i) SALE OF PREMISES: We will not sell, transfer ownership of, mortgage or otherwise dispose of our
interest in the Premises, in whole or in part, or permit any other lien or claim against the Premises without
your prior written consent. ;

(j) INSPECTION: We will permit you to inspect the Premises at any reasonable time.

(k) NEW YORK LIEN LAW: We will, in compliance with Section 13 of the New York Lien Law, make
sure that the loans secured by this Mortgage are received as a Trust Fund to be applied first for the purpose of
paying the cost of any improvements to the Premises and will apply the same first to the payment of the cost
of the improvements before using any part of the total of the same for any other purpose.

NO LOSS OF RIGHTS: The Note and this Mortgage may be negotiated or assigned by you without releasing
us or the Premises, You may add or release any person or property obligated under the Note and this Morigage
without losing your rights in the Premises. |

DEFAULT: Except as may be prohibited by applicable law, and subject to any advance notice and cure period
if required by applicable Jaw, if any event or condition of default ns described in the Note occurs, you may
foreclose upon this Mortgage. This means that you may arrange for the Premises to be sold, as provided by
law, in order to pay off what we owe on the Note and under this Mortgage. If the money you receive from the
sale is not enough to pay off what we owe you, we will still owe you the difference which you may seck to
collect from us in accordance with applicable law. In addition, you may, in accordance with applicable law,

®@ MEARS HELOC - NY Morigage : =
2E020-NY (08/05) Page 3 of 5 Iniilals: E A :
\

 

 
 

Case 7:20-cv-00282-VB Document 3 Filed 01/13/20 Page 9 of 34

Doc ID #:
(i) enter on and take possession of the Premises; (ii) collect the rental payments, including over-due rental
payments, directly from tenants; (iii) manage the Premises; and (iv) sign, cancel and change Jeases. We agree
that the interest rate set forth in the Note will continue before and after a default, entry of a judgment and
foreclosure. In addition, you shall be entitled to collect all reasonable fees and costs actually incurred by you
in proceeding to foreclosure, including, but not limited to, reasonable attorneys fees and costs of documentary
evidence, abstracts and title reports. .

ASSIGNMENT OF RENTS: APPOINTMENT OF RECEIVER: As additional security, we assign t0 you the
rents of the Premises. You or a receiver appointed by the courts shall be entitled to enter upon, take possession
of and manage the Premises and collect the rents of the Premises including those past due.

WAIVERS: To the extent permitted by applicable law, we waive and release any error or defects in
proceedings to enforce this Mortgage and hereby waive the benefit of any present or future laws providing for
stay of execution, extension of time, exemption from attachment, levy and sale and homestead exemption,

BINDING EFFECT: Each of us shall be fully responsible for al] of the promises and agreements in this
Mortgage. Until the Note has been paid in full and your obligation to make further advances under the Note
has been terminated, the provisions of this Mortgage will be binding on us, our legal representatives, our heirs
and all future owners of the Premises. This Mortgage is for your benefit and for the benefit of anyone;to whom
you may assign it, Upon payment in full of all amounts owing to you under the Note and this Mortgage, and
provided any obligation to make further advances under the Note has terminated, this Mortgage and your
rights in the Premises shall end. \

NOTICE: Except for any notice required under applicable law to be given in another manner, (a) any notice to
us provided for in this Mortgage shall be given by delivering it or by mailing such notice by regular first class
mail addressed to us at the last address appearing in your records or at such other address as we may designate
by notice to you as provided herein, and (b) any notice to you shall be given by certified mail, return receipt
requested, to your address at

For MERS:

P.O. Box 2026, Flint, MI 48051-2026
For Lender:

4500 Park Granada, Calabasas, CA 91302-1613

or to such other address as you may designate by notice to us. Any notice provided for in this Mortgage shall
be deemed to have been given to us or you when given in the manner designated herein,

i

RELEASE: Upon payment of all sums secured by this Morigage and provided your obligation to make further
advances under the Note has terminated, you shall discharge this Mortgage without charge to us, except thal
we shall pay any fees for recording of a satisfaction of this Mortgage.

GENERAL: You can waive or delay enforcing any of your rights under this Mortgage without losing them.
Any waiver by you of any provisions of this Mortgage will not be a waiver of that or any other provision on
any other occasion.

THIS MORTGAGE has been signed by each of us under seal on the date first above written.

WITNESS:

 

 

Sion Chon com

Mortgagor: EMERIO ABANTO

Ff ae (SEAL)

Mortgagor: OSCAR A. PASACHE |

(SEAL)
Mortgagor:

(SEAL)
Mortgagor:

© MERS HELOG - NY Mortgage
2E020-NY (08/05) Page 4 of 5

 
 

Reale siett

Case 7:20-cv-00282-VB Document 3" Filed 01/13/20 Page 10 of 34

DOC ID #. v~-~-

STATE OF NEW YORK )
)ss.
County of Westcbosle )
On the OS wm day of Duo Z \ in the year POO _ before me, the undersigned,

 

a notary public in and for said state, personally ppeure & WAR zit \ a filo OM he Onna dl
Ose col OSac \

 

personally known to me or proved to me on the bai
name(s) is/are subscribed to the within instrument
same in capacity(ies), an
individual(s), or thé person upon behalf of which the

af satisfactory evidence to be the individual(s) whose
ee edged to me that executed the

ce p An _signature(s) onghe instrument, the
d imi cted, dual(s) acted, executed the instrument,

  
   
  
 

My Commission Expires:

 

We mae’ De =<

Tax Map Information: NA Notary p STEPHEN vine
Ublic. NI
Qu No oo } Stat 8 of New v
alified in ne 1600360. ork

O
Mission Exp ir Si.

sane
Pires Ma arch 9, 29%.

 

 

@ MERS HELOC - NY Mortgage

2E020-NY (08/05) Page 5 of 5 Initials: ZA TE

 
Case 7.20-cv-09282-VB Document 3 Filed O1/43/20 Page 11 of 34

Prepared by: PATRICK HANAN AMERICA'S WHOLESALE LENDER
DATE: . 04/21/2006 Branch #: 0000972
BORROWEP® EMERIO ABANTO 2 BATTERSON PARK ROAD

PARMINGTON, CT 06032
CASE #: Phone: (800) 508-6361
LOAN #: Br Fax No.: (877)284-7926
PROPERTY ADUHESS:35 HILLANDALE AVENUE
NORTH CASTLE, NY 10603-1719
HOME EQUITY CREDIT LINE AGREEMENT AND
DISCLOSURE STATEMENT

Date:04/25/2006

This Home Equity Credit Line Agreement and Disclosure Statement ("Agreement”) governs my Home Equity
Credit Line Account ("Account") with you, i
AMERICA'S WHOLESALE LENDER i .
The words "I," "me" and "my" refer to the Borrower signing this Agreement. If more than one Borrower signs this
Agreement, the words "I," "me" and "my" refer to all who sign, separately and together. The words "you" and "your"
refer to
AMERICA'S WHOLESALE LENDER

1. LOANS: DRAW AND REPAYMENT PERIOD. Subject to the limitations explained in this Agreement, upon my
request for loans, you agree to lend money to me from time to time until the last day of the sixtieth (60th) consecutive
calendar month following the date set forth above ("Initial Draw Period,") or until the last day of any renewed Draw
Period, up to my Credit Limit indicated in paragraph 4 below. (You will not make any loans if my Account is sooner
terminated or suspended under paragraphs 11.B, 11.D, 12.B or 15.A below.) You will not make any loan before the
fourth business day following the signing of this Agreement.

| agree that prior to the end of the Initial Draw Period, you have the right to review my Account to decide whether
such Initial Draw Period will be renewed. Uniess you have sent me written notice not later than the sixtieth (60th) day
before the Initial Draw Period ends that you have decided not to renew such Initial Draw Period, such Initial Draw
Period will automatically renew for one additional sixty (60). month period, and the Draw Period onimy Account shall
thereafter be considered to be 120 months for purposes of this Agreement. If the Initial Draw Period is not renewed,
then the Draw Period on my Account shall thereafter be considered to be 60 months for purposes of this Agreement.

After the Draw Period ends, | will no longer be able to obtain loans and then must pay the outstanding balance
aver the specified Repayment Period unless my Account is sooner terminated under paragraph 12.B below, in which
case my Account is due and payabte in full at the time of such termination. The Repayment Period shall be 180
months.

2, MAKING LOANS. You will make loans under this Agreement by (i) honoring Equity Credit Line Checks you provide
to me requesting advances of at least $250; (ii) paying closing costs and finance charges in accordance with
paragraph 7.C below; (iii) paying certain other amounts on my behalf in accordance with my disbursement
authorization provided to you at or before the time | sign this Agreement; (iv) paying any unpaid taxes, assessments,
property insurance or other sums as provided under this Agreement or the Mortgage; or (v) any other method or
procedure you establish.

3. PROMISE TO PAY; MINIMUM PAYMENT; METHOD OF PAYMENT.

A. | promise to pay to your order, when and as due, all loans made under this Agreement, plus all unpaid finance
charges, insurance premiums, collection costs and other charges | owe to you now ar in the future. | agree to make my
payments in the manner specified in my periodic statement, and if | do so such payments will be credited as of the day
of receipt.

B. At a minimum, you will send me a periodic statement monthly. The periodic statement will show all Account
activity during the billing cycle and contain other important information, including my "New Balance," my Annual
Percentage Rate, the amount of my "Minimum Payment Due," my "Payment Due Date" and the place and manner of
making payments.

C. | may pay all or any part of my "New Balance" at any time, without penalty. If | pay my entire "New Balance"
shown on my periodic statement for any billing cycle by the "Payment Due Date," any periodic finance charge incurred
from the first day of the next billing cycle until the posting of my payment will appear on my periodic statement for the
next billing cycle.

® HELOC - NY Agreement & Disclosure Page 1 of 8 initials: c Al :

2C503-NY (09/04)(d)
*"23991* "1346767980000 c5603

6 02
 

Case 7:20-cv-00282-VB Document 3 Filed 01/43/20 Page 12 of 34

LOAN #.
D, Unless you terminate my Account and require immediate payment of the entire outstanding balance as
provided in paragraph 12.B below, | must pay you at least the "Minimum Payment Due" for each billing cycle by the
"Payment Due Date" shown on my periodic statement.

E. During the Draw Periad, my "Minimum Payment Due" equals all unpaid finance charges, credit life insurance
premiums and other charges imposed during the billing cycle together with any "Amount Past Due." My “Minimum
Payment Due" during the Draw Period will not reduce the principal balance that is outstanding on my account.

F. During the Repayment Period, if the Draw Period on my Account is 60 months or 120 months, my "Minimum
Payment Due” equals 1/180th of the outstanding principal balance of my Account as of the last day of the Draw Period
plus all unpaid finance charges, credit life insurance premiums and other charges Imposed during the billing cycle
together with any “Amount Past Due." If the Draw Period on my Account is 36 months, my “Minimum Payment Due"
during the Repayment Period equals 1/120th of the outstanding principal balance of my Account as of LIte last day of
the Draw Period plus all unpaid finance charges, credit-life insurance premiums and other charges imposed during the
billing cycle together with any “Amount Past Due."

4. CREDIT LIMIT. My Credit Limit under this Agreement\s $ 78,000.00 . | promise not to request a loan
which will cause the unpaid principal balance of my Account to exceed my Credit Limit. You can increase the Credit
Limit at any time without prior notice to me. You can refuse to make loans that causé my obligations under this
Agreement to exceed my Credit Limit. You will make loans on my Account based on the "Available Credit Limit" shown
on my most recent periodic statement. However, | agree that when | make payments on my Account by check or other
non-cash method, you reserve the right to make loans based on the “Available Gredit Limit" shown on the last periodic
statement issued prior to the most recent periodic statement. In addition to each "Minimum Payment Due,” | must pay
immediately, without notice or demand from you, any part of the principal balance of my Account that exceeds my
Credit Limit.

5. ANNUAL PERCENTAGE RATE.

L | A. The initial Daily Periodic Rate is N/A %.The initial ANNUAL PERCENTAGE RATE is N/A %.
These rates are "discounted" rates. This means that these rates are lower than the rates that would be in effect if the
formula set forth in paragraph 5.C below had been used, in which event the initial Daily Periodic Rate would be

N/A % and the initial ANNUAL PERCENTAGE. RATE would be N/A %. These discounted rates will be
in effect from the date of this Agreement until N/a . Thereafter, the Daily Periodic Rate and the
Annual Percentage Rate will be determined using the formula set forth in paragraph 5.C below.

x]s. The initial Daily Periodic Rate is 0.02945 % and the intial ANNUAL PERCENTAGE RATE is
0.750 %. These rates are not discounted.

C. My Annual Percentage Rate and Daily Periodic Rate may increase or decrease (beginning with the first day of
the first billing cycle after my “discounted” rate has expired, if applicable) according to the following procedure: The
ANNUAL PERCENTAGE RATE shall be the "Index" plus a "Margin," and may be rounded to the nearest fraction of a
percent. The “Index" will be the highest Prime late as published in the "Money Rates" table of The Wall Street Journal
as of the first business day of the calendar month. The "Margin" is equal to the number of percentage points disclosed
in paragraph 5.D below. Each billing cycle will end on the last day of the calendar month. Any new Index value shall be
effective as of the first day of the billing cycle in which such new Index value is established.

Upon a change in the Index, any resulting change in my Daily Periodic Rate and Annual Percentage Rate will
take effect without prior notice to me, and will apply to new loans and to the outstanding principal balance in my
Account. The new Annual Percentage Rate and Daily Periodic Rate will apply to my then existing unpaid principal
balance and all new loans | obtain until my Annual Percentage Rate and Daily Periodic Hate change again. The Daily
Periodic Rate at any time equals the ANNUAL PERCENTAGE RATE divided by 365. ;

\. D. The "Margin" to be used under paragraph 5.C above to determine my ANNUAL PERCENTAGE RATE
is \ 3.000 percentage points.

E. The Annual Percentage Rate is a simple interest rate. The Annual Percentage Rate includes
only interest and not other costs. The ANNUAL PERCENTAGE RATE will never increase above 18.000 %
or the maximum rate permitted by law, whichever is less. y

F. If the Daily Periodic Rate (and the corresponding Annual Percentage Rate) increases, | will have to pay
additional periodic finance charges and, as a result, | will have to pay larger "Minimum Payments.”

® HELOC - NY Agreement & Disclosure Page 2 of 8 inttateZ— A
2C503-NY (09/04)

 

 
 

Case 7:20-cv-00282-VB Document 3 Filed 01/13/20 Page 13 of 34

LOAN #:
6. FINANCE CHARGE. | agree to pay a finance charge on my Account as explained below.

A. Periodic FINANCE CHARGE.

(1) A loan represented by an Equity Credit Line Check will be posted to my Account on the date that such a check
is presented to you for payment. The periodic finance charge begins to accrue on my Account from the time a loan is
posted to my Account. You compute the periodic finance charge on my Account by applying the Daily Periodic Rate to
the "Average Daily Balance" in my Account (including current transactions). To determine the periodic finance charge
for any billing cycle, the "Average Daily Balance" is multiplied by the Daily Periodic Rate, then this product is multiplied
by the number of days in the billing cycle.

(2) Ta get the "Average Daily Balance," you take the beginning principal balance of my Account each day, add
any new loans and subtract any principal payments or credits. This gives you the Daily Balance. Then you add up all
the Daily Balances for the billing cycle and divide by the total nu mber of days in the billing cycle. This gives you the
"Average Daily Balance.”

B. Other FINANCE CHARGE.

(1) Origination Fee FINANCE CHARGE.

| agree to pay an Origination Fee FINANCE CHARGE of $ 0.00 at the time I sign this Agreement.

 

 

 

 

 

 

 

 

PARA

 

 

(2) Broker Fee FINANCE CHARGES.

| agree to pay Broker Fee FINANCE CHARGES of $ 0.00 at the time | sign this Agreement.

 

 

 

 

 

 

 

RAPALA

|

 

(3) Annual Maintenance Fee FINANCE CHARGE.

| agree to pay an annual maintenance fee FINANGE CHARGE of $ 75.00 which you will charge
to my Account on the first anniversary of this Agreement and every anniversary date thereafter, whether or not | have
used or continue to use my Account; except that such fee shall be waived for the entire term of this Agreement if |
meet both of the following conditions: (a) | maintain an average outstanding daily balance which does not fall
below $20,000.00 from the date of this Agreement through the first anniversary of this Agreement;
and (b) | make each monthly payment during that period on or before the due date for each such payment. You will not
rebate any portion of the annual fee if my Account is terminated or suspended before the end of any annual period.

LC] | will not be charged an annual maintenance fee FINANCE CHARGE on this loan.
7. OTHER CHARGES.

A. | agree to pay each of the charges listed below, which shall constitute additional indebtedness under this
agreement. Any charges assessed will be shown on my periodic statement far the billing cycle in which such charge is

assessed:

(1) If | fail to make my “Minimum Payment Due" within fifteen (15) days of the "Payment Due Date," | agree to pay
a late fee of 2% of the late payment.

(2) | agree to pay a Return Item Fee of $15 for each check you receive In payment of my Account which is
retumed unpaid upon second presentment. ‘

@ HELOG - NY Agreement & Disclosure x A
20503-NY (09/04) Page 3 of 8 Initlals:

 
 

Case 7:20-cv-00282-VB Document 3 Filed 01/13/20 Page 14 of 34

LOAN #:
B. | agree to pay you or my broker the following closing costs at or before the time | sign this Agreement:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Title Insurance $ 554.00
Recording $ 250.00

$

$

$

$

$ .

$

$

$

$ i

$

$
LESS Amounts Paid by Lender $ 0.00
Total Paid by Borrower $ 1,134.00

* The cost of title insurance and mortgage recording tax is based on the maximum Credit Limit available to me as
a borrower, whether advanced or not.

GC. | may elect to pay the closing costs described in paragraph 7.B above and the finance charges described in
paragraph 6.B above in cash or by check at or before the time | sign this Agreement or | may elect to finance some or
all of such costs and finance charges by allowing you to make a loan under my Account to pay some or all of such
costs and finance charges. '

8. REAL PROPERTY SECURITY. To secure the payment of all loans | obtain and the performance of all promises |
make in this Agreement, | and all co-owners are giving you a Mortgage (the "Moartgage") covering my dwelling located
at !

35 HILLANDALE AVENUE, NORTH CASTLE, N¥ 10603-1719 4

(the “Real Property"). The Mortgage is security for my current and future obligations under this! Agreement. | will
continue to be obligated to make payment to you under this Agreement even if the Real Property is damaged or
destroyed and whether or not any insurance proceeds are available. DEFAULT IN THE PAYMENT OF ANY LOANS
MAY RESULT IN THE LOSS OF THE PROPERTY SECURING THE LOANS. UNDER FEDERAL LAW, | MAY HAVE
THE RIGHT TO CANCEL THIS AGREEMENT. IF | HAVE THIS RIGHT, YOU ARE REQUIRED TO PROVIDE ME
WITH A SEPARATE WRITTEN NOTICE SPECIFYING THE CIRCUMSTANCES AND TIMES UNDER WHICH | CAN
EXERCISE THIS RIGHT.

9. SECTION INTENTIONALLY OMITTED.

410. PROPERTY INSURANCE. | agree to obtain and maintain property insurance against loss or damage to the Real
Property, in such amounts, against such risks (including, but not limited to, flood damage insurance required by law),
and according to such terms as you may require in the Mortgage or otherwise. | may obtain properly insurance from
any company of my choice that is acceptable to you. If the amount of the premiums for property insurance increases at

any time during the term of my Account, | agree to pay any such increase(s).
41. YOUR RIGHTS TO TEMPORARILY SUSPEND MY LOANS OR REDUCE MY CREDIT LIMIT.

A. You may take the actions listed in paragraph 11.B below during the period that any of the following events or
canditions occur:

(1) the value of the Real Property declines significantly below its appraised value for the purposes
of my Account; '

(2) you reasonably believe that | will not be able to meet the repayment requirements under my
Account due to a material change in my financial circumstances, such as the filing of a
bankruptcy petition by or against me;

(3) 1 am in default of any material obligation of this Agreement, such as my important obligations
listed in paragraph 13 below;

(4) government action (such as enactment of a state usury law) prevents you from imposing the
Annual Percentage Rate provided for in this Agreement;

(5) government action (such as imposition of a tax lien) impairs the priority’ of the lien of the
Mortgage such that the value of the lien of the Mortgage is less than 120% of my Credit Limit;

&

@ HELOC - NY Agreement & Disclosure Page 4 of 8 Inttials: EZ,
2C503-NY (09/04) =a se

 

 
 

Case 7:20-cv-00282-VB Document 3 Filed 01/13/20 Page 15 of 34

LOAN #: 1 1
(6) the maximum Annual Percentage Rate set forth in paragraph 5.E above is reached.
(7) the creditor is notified by its regulatory agency that continued advances constitute an unsafe

and unsound practice.

B. During the period in which a condition described in paragraph 11.A above occurs, you may refuse to make any
additional loans or reduce my Credit Limit or do both. You will mail or deliver written notice to me after you suspend my
Account or reduce my Credit Limit and this notice will describe the specific reasons for your action. You are obligated
to reinstate my credit privileges when the condition(s) which caused the suspension or reduction have been cured or
have changed, provided | have notified you in writing, explaining in detail and documenting how the condition(s) have
been cured or have changed and no new condition(s) under paragraph 11.A above or 12.A below have occurred.

C. Before reinstating my right to obtain loans, or restoring my Credit Limit, you may conduct such searches,
verifications and evaluations (such as credit reports, appraisals and lien searches) as you deem appropriate, and you
may require me to reimburse you on demand for any costs you actually incur for obtaining credit reports and
appraisals. You may take these steps to verify that (i) the condition(s) that caused your suspension of my loans or
reduction of my Credit Limit no longer exist, and (ii) the priority of the lien of the Mortgage is not impaired.

D. {f more than one Borrower signs this Agreement and any such Borrower requests that you cease making
loans, you may comply with such a request. All Borrowers who have signed this Agreement must join in any request to
reinstate the loans for such request to be effective. If all such persons subsequently request reinstatement of the
loans, you must honor such a request unless a condition listed in paragraph 11.A above or 12.A below has occurred.

E. If an event or condition described in paragraph 11.A above occurs which is also an event or condition
described in paragraph 12.A below, your rights and remedies described under paragraph 12.B below apply and
supersede your rights described in this paragraph 11. \

12. YOUR RIGHTS TO TERMINATE AND ACCELERATE MY ACCOUNT AND TAKE OTHER ACTION.

A. You may take the actions listed in paragraph 12.B below if any of the following events or conditions occur:

(1) | fail to meet the repayment terms of this Agreement, such as my failure to make any Minimum
Payment Due to you on or before the Payment Due Date;

(2) | engage at any time in fraud or material misrepresentation in connection with my Account,
whether in any application, in this Agreement or in the Mortgage;

(3) | sell or transfer title to the Real Property without first obtaining your written permission;

(4) | fail to maintain insurance on the Real Property as required under this Agreement or the
Morigage:

(5) ‘| act or fail to act and as a result a lien senior to the lien of the Mortgage is filed against the Real
Property;

(6) I die and | am not survived by another person obligated as a Borrower under this Agreement;

(7) All or part of the Real Property is taken through eminent domain, condemnation or similar
government taking;

(8)  Aprior lienholder on the Real Property begins foreclosure under its security document;

(9) The Real Property is used for an illegal purpose which could subject the Real Property to
seizure;

(10) | fait to pay taxes on the Real Property; or

(11) My action or inaction adversely affects the Real Property or your rights in the Real Property.
Such action or inaction could include, for example, the following: .

(a) Ajudgment is filed against me;

(b) | commit waste or otherwise destructively use or fail to maintain the Real Property;

@ HELOC - NY Agreement & Disclosure Page 5 of 8 Inttals: E * A

2C503-NY (09/04)

 

 
 

Case 7:20-cv-00282-VB Document 3 Filed 01/13/20 Page 16 of 34

LOAN #:
(c) 1 die and | am survived by another person obligated as a Borrower under this Agreement; or
(d) | move out of the Real Property.

B. If an event described in paragraph 12.A above occurs, subject to any notice or other limitation of applicable
law, you may do any combination of the following things: ‘

(1) you may terminate any of my rights under my Account;
(2) you may temporarily or permanently refuse to make any additional! loans; i

(3) yau may declare all sums owing under this Agreement and any other agreement I have made
with you to be immediately due and payable;

(4) you may foreclose the Mortgage;
(5) you may reduce my Credit Limit; and
(6) you may take any other action permitted by this Agreement, by law or in equity.
13. MY IMPORTANT OBLIGATIONS. | agree that: '
A. | will pay all of my existing and future debts to you under any existing or future agreement with you and | will

pay all of my existing and future debts to my other creditors as they become due and will not allow a creditor to

obtain a judgment against me. ;

B. | will not permit any person or entity to levy upon, attach, garnish or otherwise take any money, account or
other property in your possession that belongs to me.

C. From time to time, if requested, I will supply you with current financial information about me. '

D. | have not made and will not make any misrepresentation in connection with my Account whether in my
application, in this Agreement, or in the Mortgage.

E. 1 will not permit a receiver, sequestrator, liquidator, trustee, guardian, conservator ‘or other judicial
representative to be appointed for me or any of my property or for the Real Property. \

| will not use or allow use of the Real Property for any illegal purpose.
G. {will not move out of the Real Property.

| will not permit a lien to be filed which takes priority over the Mortgage for future advances made under this
Agreement.

|. | will not break any promise made in this Agreement or in the Mortgage such as:
(1) my promise not to exceed my Credit Limit; and
(2) my "Important Obligations" listed in the Mortgage.

J. Before you renew a Draw Period or increase my Credit Limit on my Account, | may need to execute additional
documents in order to secure the payment of any loans advanced during any renewed Draw Period or under
the increased Credit Limit.

14, COSTS OF COLLECTION. Subject to any limits of applicable law, | must pay for your reasonable and actual costs
of collection, or foreclosure such as your court costs and reasonable attorney's or trustee's fees. Periodic finance
charges will continue ta accrue at the rates provided in this Agreement before and after | default and before and after
you obtain a judgment against me.

45, MY RIGHTS TO TERMINATE MY RIGHTS TO OBTAIN LOANS.

A. Termination by Me. | may terminate my right to obtain loans by sending you a written notice which will become
effective upon receipt by you. If more than one person signs this Agreement as Borrower, my tight to obtain loans may
be terminated by written notice pursuant to this paragraph 15.A signed by any one or more of such persons. | may also
suspend my right to obtain loans pursuant to paragraph 11.D above.

a
@ HELOC - NY Agreement & Disclosure Page 6 of 8 ew
2C503-NY (09/04)

 

 
 

Case 7:20-cv-00282-VB Document 3 Filed 01/13/20 Page 17 of 34

LOAN #: 3
B. Termination by You. My right to future advances under my Account will terminate at the end of the Draw Period
or any renewed Draw Period if not sooner upon your exercise of your termination or suspension rights under
paragraphs 11.B or 12.B above or my exercise of my suspension or termination rights under paragraphs 11.D or 15.A
above. ‘

C. Effect of Termination. Upon termination or suspension of my Account, whether by you or by me, | must
continue to pay the "Minimum Payment Due" on or before my "Payment Due Dates" until all amounts owed to you
under this Agreement are paid in full. However, | may be required to repay all my obligations to you immediately if you
exercise your rights under paragraph 12.B above. | must return unused Equity Credit Line Chécks to you upon
termination.

16. CHANGES TO AGREEMENT.

A. You may change this Agreement to the extent not prohibited by federal or state-law, such as the changes listed
as follows: '

(1) if the original Index is no longer available, you may change the Index and Margin;
{
(2) you may make any change } agree to in writing, ;

(8) you may make a change which is unequivocally beneficial to me, such as offering me more
minimum payment options, extensions or renewals of my Account, reductions in the rate or
fees, and additional means to access loans; and

(4) you may make insignificant changes, such as changing the address ta which payments must
be sent, name changes, operational changes invalving the billing cycle date, the date the
Minimum Payment is due, the day of the month on which Index values: are measured to
determine my rate, your rounding rules and the balance computation method.

B. If required by applicable law, you will mail me notice of such a change before the effective date of the change.
The change will be effective as to any existing unpaid balance and as to any future transactions under this Agreement.

17. OTHER PROVISIONS. \

A. Third Parties. This Agreement obligates me and my estate, heirs and personal representatives. This
Agreement benefits you and your successors and assigns. You may add or release parties, or permit the addition or
substitution of real property collateral that secures this Agreement, or modify, extend or amend this Agreement without
in any way affecting my or any non-borrower co-owner's obligations under this Agreement. My’ rights under this
Agreement belong only to me, | cannot transfer or assign them to anyone else. You may transfer and assign your
rights and obligations under this Agreement and the Mortgage at any time without my consent.

B. Additional Credit Aeports and Appraisals. | authorize you to conduct such searches,, verifications and
evaluations (such as credit reports, appraisals and lien searches) concerning me, the Real Property.and the Mortgage
as you may deem necessary from time to time, | will cooperate in having the Real Property reappraised.

C. Tax Deductibility. | know that ! should consult a tax adviser regarding the deductibility of interest and charges.

D. Applicable Law. | agree that this Agreement is to be govemed by federal law and, to the extent not preempted
by federal law, by the laws of the state where the Real Property is located.

E. Application of Payments. You may apply payments and proceeds of the Real Property in such order as you
shall deem advisable or as otherwise required by applicable law.

F. Fallure to Perform. If | violate or fail to perform any term or condition of this Agreement (or the Mortgage), you
may (but are under no obligation to) perform on my behalf. All costs you incur will be added to the unpaid principal of
my Account and finance charges will be figured at the rates described above. | agree to pay these. costs and finance
charges on demand. Your performance of any of my obligations will not be a waiver of any of your rights or remedies
under this Agreement.

G. Waiver of Jury Trial. { waive my right to a jury trial.

 

@ HELCC - NY Agreement & Disclosure Page 7 of 8 rita A

2C503-NY (09/04)

 
Case 7:20-cv-00282-VB Document 3 Filed 01/13/20 Page 18 of 34

LOAN #:
H. Complete Understanding of the Parties. There are no oral agreements concerning this Agreement. This
Agreement will not be amended or modified orally. If any provision of this Agreement is held to be void or
unenforceable, the rest of this Agreement shail remain in effect.

|. Waiver of Notice. | waive presentment, demand, protest, notice of default, nonpayment, partial payments and all
other notices and formalities in connection with the delivery, acceptance, performance, default or enforcement of this
Agreement, except those notices that are required by federal Regulation Z.

J. Meaning of Words. All words in this Agreement will be read to be of such gender and number as the context
may require. The section headings in this Agreement are for convenience and do not limit or amend any of the
Agreement's provisions. Any list of conditions or events in this Agreement preceded by the phrase "such as” is not
intended as a full or comprehensive list, but merely as a set of examples of such conditions or events. Other
conditions or events are intended to be included to the fullest extent permitted under federal and state law, even if
different from the listed conditions or events.

K. Payment Marked "Payment in Full". | agree not to submit any checks to you in payment of my Account marked
"Payment in Full” or simitar wording unless the amount of the check is equal to the total amount then owing on my
Account. If | do submit a check to you marked “Payment in Full" or similar wording for a sum less than the total amount
then owing on my Account, you may accept it in partial payment of my Account but will not be bound by the "Payment
in Full" or similar notation. Communications concerning a dispute as to amounis owing on my Account,
including any checks submitted to you as full satisfaction of my Account, must be sent to
AMERICA’S WHOLESALE LENDER
P.O. Box 5170, Simi Valley, CA 93062-5170

L. Enforcement. You can accept any late or partial payment or otherwise waive or delay enforcing your rights
under this Agreement and still exercise your rights at a later time.

M. Notices. Except for any notice required under applicable law to be given in another manner, (a) any notice to
me provided for in this Agreement shall be given by delivering it or by mailing such notice to me by regular first class
mail, addressed to me at my last address appearing on your records or at such other address as | may designate by
written notice to you as provided in this paragraph 17.M and (b) any notice to you provided for in this Agreement shall
be given by mailing such notice to you by certified mail, return receipt requested, at
AMERICA'S WHOLESALE LENDER
P.O, Box 5170, Simi Valley, CA 93962-5170
or to such other address as you may designate by written notice to me as provided in this paragraph 17.M.

N. Riders/Addenda. The covenants and agreements of each of the riders/faddenda checked below are
incorporated into and supplement and amend the terms of this Agreement.

 

‘ye [_] No Gost Addendum _] Rider
\ Ix] Fee sd Addendum [|
Billing Rights Statement

BY SIGNING BELOW, (1) | AGREE THAT ! HAVE READ ALL PAGES OF THIS AGREEMENT INCLUDING ANY
RIDERS/ADDENDA, (2) | AGREE AND INTEND TO BE LEGALLY BOUND BY ALL OF ITS TERMS AND
CONDITIONS, INCLUDING ANY TERMS AND CONDITIONS LISTED IN ANY RIDERS/ADDENDA, AND (3) | ALSO
ACKNOWLEDGE RECEIVING A COMPLETED COPY OF THIS AGREEMENT AND ANY RIDERS/ADDENDA. |
ALSO ACKNOWLEDGE THAT | RECEIVED A COPY OF YOUR HOME EQUITY EARLY DISCLOSURE ENTITLED,
“IMPORTANT TERMS OF OUR HOME EQUITY LINE OF CREDIT", THE HOME EQUITY BROCHURE ENTITLED,
"WHEN YOUR HOME IS ON THE LINE" AND TWO COPIES OF THE HOME EQUITY LINE OF CREDIT NOTICE OF

 

 

 

 

RIGHT TO CANCEL. fy, . ,
Synon70 [bony _ Cao
Borrawet’ EMERIO ABANTO Date
par To THEO
Borrower: Date
act ES ERIS
\ pases »|tnde — a
orower: ate
uel)
LR
, wpe SO one
° crepe
Borrower: Date
@ HELOC - NY Agreement & Disclosure Paga 8 of 8

2C503-NY (09/04)

 
 

Case 7:20-cv-00282-VB Document 3 Filed 01/13/20 Page 19 of 34

NOTE ALLONGE

Statement of Purpose: This Note Allonge is attached to and made part of the
Note, for the purpose of Noteholder Endorsements to evidence transfer of

interest.
Loan Number:
Loan Date: 4/25/2006 _— Original Loan Amount: $ 78,000.00 |

Originator: AMERICA'S WHOLESALE LENDER
Original Mortgagor: EMERIO ABANTO
Property Address: 35 HILLANDALE AVENUE, NORTH CASTLE, NY 10603

Pay to The Order of
PARTNERS FOR PAYMENT RELIEF DEIV, LLC
Without Recourse

LAN A 2005 RESIDENTIAL TeUsT

Id No: *.
fan yin, Vice President

 

 

 
Case 7:20-cv-00282-VB Document 3 Filed 01/13/20 Page 20 of 34

Allonge for the Purpose of Note Endorsement

To be attached to, and made part of the original note

Loan Number:
Original Loan Amount: $78,000.00
Borrower Name: EMERIO ABANTO

Property Address: 35 HILLANDALE AVENUE NORTH CASTLE, NY 10603

 

WITHOUT RECOURSE, PAY TO THE ORDER OF:

Empire Community Development, LLC

Partners for Payment Relief DE IV, LLC

By: Alt bb oo

Name: Robert Paulus
Title: Director of Borrower Management
Case 7:20-cv-00282-VB Document 3 Filed 01/13/20 Page 21 of 34

 

The Office of ihe Wesichester County Clerk: This page is part of the instrument; the Counly Clerk will
rely on the information provided on this page for purposes of indexing this instrument. To the best of
submitter's knowledge, the information contained on this Recording and Endorsement Cover Page is
consistent with the information contained in the aliachad document.

 

 

 

 

 

 

 

WONIMTA A

*521803515ASS003U*

 

Westchester County Recording & Endorsement Page

 

Submitter Information

1-877-226-1155

Name: CoreLogic Michelle Wymer Phone:

Address 1: 450 East Boundary St. Fax:

Address 2: Email: DOCGREATION.MIT.RES@CORELOG
City/State/Zip: Chapin SC 29036 Reference for Submitter: 18922918

 

Document Details

Control Number: 521803515

Document Type: Assignment (ASS)

Total Page Count: 4

 

 

 

Package ID: 2012062800207001001 Document Page Count: 2
Parties IJ Additlonal Partles on Continuation page
1st PARTY 2nd PARTY
Tt: MORTGAGE ELECTRONIC REGISTRATION SYSTEMS INC - Other 1: BANK OF NEW YORK - Other
2: AMERICAS WHOLESALE LENDER by Nominee - Other 2: BANK OF NEW YORK MELLON - Other
Property CI Additional Properties on Continuation page
Street Address: 35 HILLANDALE AVE Tax Designation: 5-16-3
City/Town: NORTH CASTLE Village:
Cross- References [| Additional Cross-Refs on Continuation page
1: 461870088 2: 3: 4:

 

Supporting Documents

 

Recording Fees

Statutory Recording Fee: $40.00
Page Fee: $15.00
Cross-Reference Fee: $0.50
Mortgage Affidavit Filing Fee: $0.00
RP-5217 Filing Fee: $0.00
TP-584 Filing Fee: $0.00
Total Recording Fees Paid: $55.50

 

Transfer Taxes

Consideration: $0.00
Transfer Tax: $0.00
Mansion Tax: $0.00

Transfer Tax Number:

Mortgage Taxes
Document Date:
Mortgage Amount:

Basic: $0.00

Westchester: $0.00

Additional: $0.00

MTA: $0.00

Special: $0.00

Yonkers: $0.00

Total Mortgage Tax: $0.00

Dwelling Type: Exempt: oO
Serial #:

 

RECORDED IN THE OFFICE OF THE WESTCHESTER COUNTY CLERK
07/09/2012 at 04:21 PM
521803515

Witness my hand and official seal
Lote:

Timothy C,Idoni
Wesl\chesier County Clerk

Recorded:
Control Number:

 

 

 

Record and Return To
[] Pick-up at County Clerk's office

CoreLogic Michelle Wymer
450 East Boundary St.

Chapin, SC 29036
Attn: Michelle Wymer

 

 
Case 7:20-cv-00282-VB Document 3 Filed 01/13/20 Page 22 of 34

 

The Office of the Westchester County Clerk: This page is pari of the instrument; the County Clerk will
rely on the information provided on this page for purposes of indexing this instrument. To the best of
submitters knowledge, the information contained on ihis Recording and Endorsement Cover Page is
consistent with the information contained in the attached document.

 

*521803515ASS003U"

 

Westchester County Recording & Endorsement Page

 

 

Document Details

 

Control Number: 521803515 Document Type: Assignment (ASS)
Package ID: 2012062800207001001 Document Page Count: 2 Total Page Count: 4
ist PARTY Addendum 2nd PARTY Addendum

JPMORGAN CHASE BANKN A_ Trustee Other

 
 

 

Case /:20-cv-00282-VB Document 3 Filed 01/13/20 Page 23 of 34

Recording Requested By:
Bank of America

Prepared By: Bank of America
800-444-4302

When recorded mail to:
CoreLogic

450 E. Boundary St.

Attn: Release Dept.

hap

i A LE

DocID# 1301346767981 9041
Property Address:

35 Hillandale Ave

White Plains, NY 10603-1719
Property Location:

Township of NORTH CASTLE
NYOM-AM 18922918 6/19/2012

 

 

 

 

 

This spnee for Sevordes's use

MIN #: MERS Phone #; 888-679-6377

ASSIGNMENT OF MORTGAGE
For Value Received, MORTGAGE ELECTRONIC REGISTRATION SYSTEMS, INC., AS NOMINEE FOR
AMERICA'S WHOLESALE LENDER, the undersigned holder of the Mortgage described below (herein
“Assignor") whose address is 1901 E Voorhees Street, Suite C, Danville, (L 61834 does hereby grant, sell,
assign, transfer and convey unto THE BANK OF NEW YORK MELLON FKA THE BANK OF NEW
YORK,AS SUCCESSOR TRUSTEE TO JPMORGAN CHASE BANK, N.A., AS TRUSTEE ON BEHALF
OF THE CERTIFICATEHOLDERS OF THE CWHEQ INC., CWHEQ REVOLVING HOME EQUITY
LOAN TRUST, SERIES 2006-E whose address is C(O BAC, M/C: CA6-914-01-43, 1800 Tapo Canyon Road,
Simi Valley, CA 93063 all beneficial interest under that certain security instrument described below together with
the note(s) and obligations therein described and the money due and to become due thereon with interest and all

rights accrued or to accrue under said security instrument.

Original Lender: MORTGAGE ELECTRONIC REGISTRATION SYSTEMS, INC., AS
NOMINEE FOR AMERICA'S WHOLESALE LENDER

Made By: EMERIO ABANTO AND OSCAR A. PASACHE

Date of Mortgage: 4/25/2006

Original Loan Amount: $78,000.00
Section: 5 Lot: 3 Block: 16
Recorded in Westchester County, NY on: 7/19/2006, book N/A, page N/A and instrument number 461870088

This assignment is not subject to the requirements of Section 275 of the Real Property Law because it is an
assignment within the secondary mortgage market.

This Mortgage has not been assigned unless otherwise stated below:

IN WITNESS WHEREOF, the undersigned has caused this Assignment of Mortgage to be executed on Dated:

— HHH

MORTGAGE ELECTRONIC REGISTRATION
SYSTEMS, INC., AS NOMINEE FOR AMERICA'S
WHOLESALE LENDER

 

 

 
 

 

Case 7.20-cv-00282-VB Document 3 Filed 01/13/20 Page 24 of 34

State of California
County of Ventura

On JUN 20 2012 before me, Violet Thomas-Hicks _, Notary Public, personally
appeared _sJoanine Abramaft , who proved to me on the basis of satisfactory evidence to be
the person(s) whose name(s) is/are subscribed to the within instrument and acknowledged to me that he/she/they
executed the same in his/her/their authorized capacity(ies), and that by his/her/their signature(s) on the instrument
the person(s), or the entity upon behalf of which the person(s) acted, executed the instrument.

{certify under PENALTY OF PERJURY under the laws of the State of California that the foregoing
paragraph is true and correct, = etm ECTS a

i in aia tlteaillt

Commission # 1820527 t

WITNESS my hand and official seal. Notary Public = California

SP yy Los Angeles County
Aoede fp f by _ae My Comm. Expires Oct 28, 2012 i
\ L | ey

Notary Pliblic: Violet-Thomas-Hiel (Seal)
My Commission Expires: Ootober-28, 2012

 

 

perryrt.

 

DocID# 13013467679819041

 

 
 

Case 7:20-cv-00282-VB Document 3 Filed 01/13/20 Page 25 of 34

 

The Ollice of he Wesichester County Clerk: This page is part of the instrument; the County Clerk will
rely on the information provided on this page for purposes of indexing this instrument, To the besl of
submiller’s knowledge, the information contained on this Recording and Endorsement Cover Page is

consistent with the information contained in the allached document

 

MMU

*573603439ASS0024*

WI

 

il

 

 

 

 

UT

 

 

 

Westchester County Recording & Endorsement Page

 

Submitter Information

Name: Orion Financial Group Inc Phone: 817-424-1175
Address 1: 2860 Exchange Blvd, Ste 100 Fax: 817-424-1172
Address 2: Email: jjb@orionfgi.com
City/State/Zip: | Southlake TX 76092 Reference for Submitter: 17192791

 

Control Number: 573603439

Document Details
Document Type: Assignment (ASS)

Total Page Count: 3

 

 

 

Package ID: 2017122600233001001 Document Page Count: 1
Parties / Additlonal Parties on Continuation page
1st PARTY 2nd PARTY
1: BANK OF NEW YORK MELLON - Other 1: 2005 RESIDENTIAL TRUST 3-1 - Other
2: BANK OF NEW YORK - Other 2:
Property L} Additlona! Properties on Continuation page
Street Address: 35 HILLANDALE AV Tax Designation: 5/16/3
City/Town: NORTH CASTLE Village:
Cross- References Lj Additlonal Cross-Refs on Continuation page
1: 461870088 2: 3: 4:

 

Supporting Documents

 

Recording Fees

Statutory Recording Fee: $40.00
Page Fee: $10.00
Cross-Reference Fee: $0.50
Mortgage Affidavit Filing Fee: $0.00
RP-5217 Filing Fee: $0.00
TP-584 Filing Fee: $0.00
Total Recording Fees Paid: $50.50

Document Date:
Mortgage Amount:

Basic:
Westchester:
Additional:
MTA:
Special:

 

Transfer Taxes

Consideration: $0.00
Transfer Tax: $0.00
Mansion Tax: $0.00

Transfer Tax Number:

Yonkers:

Total Mortgage Tax:

Dwelling Type:
Serial #:

Mortgage Taxes

$0.00
$0.00
$0.00
$0.00
$0.00
$0.00

$0.00

Exempt: []

 

RECORDED IN THE OFFICE OF THE WESTCHESTER COUNTY CLERK

Recorded:
Control Number:

573603439

Witness my hand and official seal
LL .

Timothy C.Idoni
Wesichester Counly Clerk

 

01/05/2018 at 10:52 AM

2860 EXCHANGE BLVD.
SUITE 100
SOUTHLAKE, TX 76092
Attn: C.R.HALL

 

Record and Return To
[] Pick-up at County Clerk's office

ORION FINANCIAL GROUP, INC.

 

 
 

Case 7:20-cv-00282-VB Document 3 Filed 01/13/20 Page 26 of 34

 

The Office of the Westchester County Clerk: This page is part of the instrument; the County Clerk will
rely on the information provided on this page for purpasas of indexing this instrument, To the best of
submitter’s knowledge, the information contained on this Recording and Endorsement Cover Page is
consistent with the information contained in the atlached document,

 

*573603439ASS0024*

 

Westchester County Recording & Endorsement Page

 

Document Details

 

 

Control Number: 573603439 Document Type: Assignment (ASS)
Package ID: 2017122600233001001 Document Page Count: 1 Total Page Count: 3
ist PARTY Addendum 2nd PARTY Addendum
JPMORGAN CHASE BANK N A Other

CWHEQ REVOLVING HOME EQUITY LOAN TRUST Other
 

 

Case 7:20-cv-00282-VB Document 3 Filed 01/13/20 Page 27 of 34

PREPARED BY RETURN TO:

C. R. Hall

2860 Exchange Blvd. # 100

Southlake, TX 76092 Assignment of Mortgage Send Any Notices To Assignee.

For Valuable Consideration, the undersigned, THE BANK OF NEW YORK MELLON, FKA THE BANK OF NEW YORK, AS
SUCCESSOR TRUSTEE TO JP MORGAN CHASE BANK, N.A., AS TRUSTEE ON BEHALF OF THE
CERTIFICATEHOLDERS OF THE CWHEQ INC., CWHEQ REVOLVING HOME EQUITY LOAN TRUST, SERIES 2006-E
clo BAC, M/C: CA6-914-01-43, 1800 Tapo Canyon Road, Simi Valley, CA 93063 (Assignor) by these presents does assign, and
set over, without recourse, to 2005 RESIDENTIAL TRUST 3-1 117 Wrangler Drive, Suite 100, Coppell, TX 75019 (Assignee)
ihe described mortgage with all interest, all liens, any rights due or to become due thereon, executed by EMERIO ABANTO
AND OSCAR A. PASACHE to MORTGAGE ELECTRONIC REGISTRATION SYSTEMS, INC. (MERS}) AS NOMINEE
FOR AMERICA'S WHOLESALE LENDER ITS SUCCESSORS AND ASSIGNS, Said mortgage Dated: 4/25/2006 is
recorded in the State of NY, County of Westchester on 7/19/2006, as Control# 461 870088 AMOUNT: $ 78,000.00

SECTION 5, BLOCK 16, LOT 3, TOWN OF NORTH CASTLE Property Address: 35 HILLANDALE AVENUE, NORTH

CASTLE, NY 10603

This Assignment is not subject to the requirements of Section 275 of the Real Property law, because it is an assignment within
the secondary mortgage market.

IN WITNESS WHEREOF; the undersigned entity has caused this instrument to be executed by its proper signatory. Executed

on: July 31, 2017
THE BANK OF NEW YORK MELLON, FKA THE BANK OF NEW YORK, AS SUCCESSOR TRUSTEE TO JP MORGAN

CHASE BANK, N.A., AS TRUSTEE ON BEHALF OF THE CERTIFICATEHOLDERS OF THE CWHEQ INC., CWHEQ
REVOLVING E EQUITY LOAN TRUST, SERIES 2006-E by Orion Financial Group, Inc. Attomey in Fact

® S TITAN AC

Connie M. Riggsby, Vice President ABANTO PAS *17093098°
POWER OF ATTORNEY IS BEING RECORDED SIMULTANEOUSLY HEREWITH ES =A

   

 

 

 

 

 

 

 

 

TheF in ==

State of Texas, County of Tarrant

On July 31, 2017, before me, the undersigned, personally appeared Connie M. Riggsby, Vice President, personally
known to me or proved to me on the basis of satisfactory evidence to be the individual(s) whose name(s) is (are) subscribed to the
within instrument and acknowledged to me that he/she/they executed the same in his/her/their capacity(ies), that by his/her/heir
signature(s) on the instrument, the individual(s), or the person upon behalf of which the individual(s) acted, executed the
instrument, and that such individual made such appearance before the undersigned in the County of Tarrant, State of Texas.

i gr et, JANELL JUNKIN
et Notary Publle, State of Texas
ate My Commission Expires

fore August 19, 2019

  
 

 

 

 

Nofary gublic} Janel! Junkin
n expires: August 19, 2019

NY Westchester RTIRBC2/AOM/SFR

f
Case 7:20-cv-00282-VB Document 3 Filed 01/13/20 Page 28 of 34

 

The Office of the Wesichester County Clerk: This page is part of the instrument; the County Clerk will
rely on the informalion provided on this page for purposes of indexing this instrument. To ihe best of
submitter's knowledge, the information contained on this Recording and Endorsement Cover Page is
consistent with the information contained in the atlached document

NOMA

 

 

 

tH

 

 

TU

 

 

*573603446ASS0012"*

 

Westchester County Recording & Endorsement Page

 

Submitter Information

817-424-1175

Name: Orion Financial Group Inc Phone:

Address 1: 2860 Exchange Blvd, Ste 100 Fax: 817-424-1172
Address 2: Email: jjo@oriontgi.com
City/State/Zip: | Southlake TX 76092 Reference for Submitter: 17192791

 

Control Number: 573603446

Document Details
Document Type: Assignment (ASS)

 

 

 

Package ID: 2017122600233001001 Document Page Count: 1 Total Page Count: 2

Parties L] Additional Partles on Continuation page

1st PARTY 2nd PARTY

1: 2005 RESIDENTIAL TRUST 3-1 - Other 1: 2005 RESIDENTIAL TRUST 3-2 - Other
2: 2:

Pro perty LI Additional Properties on Continuation page
Street Address: 35 HILLANDALE AV Tax Designation: 5/16/3
City/Town. NORTH CASTLE Village:

Cross- References Lj Additional Cross-Refs on Continuation page

1: 461870088

2: 3:

4:

 

Supporting Documents

 

Recording Fees
Document Date:

 

Statutory Recording Fee: $40.00
Page Fee: $10.00 Mortgage Amount:
Cross-Reference Fee: $0.50
Mortgage Affidavit Filing Fee: $0.00 Basic:
RP-5217 Filing Fee: $0.00 eects
TP-584 Filing Fee: $0.00 Adaitional:
MTA:
Total Recording Fees Paid: $50.50 Special:
Transfer Taxes Yonkers:

Consideration: $0.00 Total Mortgage Tax:

Transfer Tax: $0.00

Mansion Tax: $0.00 Dwelling Type:
Serial #:

Transfer Tax Number:

Mortgage Taxes

$0.00
$0.00
$0.00
$0.00
$0.00
$0.00

$0.00

Exempt: LJ

 

 

RECORDED IN THE OFFICE OF THE WESTCHESTER COUNTY CLERK
01/05/2018 at 10:52 AM

Control Number: 573603446
Witness my hand and official seal

Cotten:

Timothy C.Idoni
Westchester County Clerk

Recorded:

2860 EXCHANGE BLVD.
SUITE 100

SOUTHLAKE, TX 76092
Attn: C.R.HALL

 

Record and Return To
(J Pick-up at County Clerk's office

ORION FINANCIAL GROUP, INC.

 

 
 

Case 7:20-cv-00282-VB Document 3 Filed 01/13/20 Page 29 of 34

* ‘ -

PREPARED BY RETURN TO:

C.-R. Hall

2860 Exchange Blvd. # 100

Southlake, TX 76092 Assignment of Mortgage Send Any Notices To Assignee.

For Valuable Consideration, the undersigned, 2005 RESIDENTIAL TRUST 3-1 117 Wrangler Drive, Suite 100, Coppell, TX
75019 (Assignor) by these presents does assign, and set over, without recourse, to 2005 RESIDENTIAL TRUST 3-2 425
Divisadero St, Ste 207, San Francisco, TX 94117 (Assignee) the described mortgage with all interest, all liens, any rights due or
to become due thereon, executed by EMERIO ABANTO AND OSCAR A. PASACHE to MORTGAGE ELECTRONIC
REGISTRATION SYSTEMS, INC. (MERS’) AS NOMINEE FOR AMERICA'S WHOLESALE LENDER ITS SUCCESSORS
AND ASSIGNS. Said mortgage Dated: 4/25/2006 is recorded in the State of NY, County of Westchester on 7/19/2006, as
Control# 461870088 AMOUNT: $ 78,000.00 SECTION 5, BLOCK 16, LOT 3, TOWN OF NORTH CASTLE Property
Address: 35 HILLANDALE AVENUE, NORTH CASTLE, NY 10603

This Assignment is not subject to the requirements of Section 275 of the Real Property law, because it is an assignment within
the secondary mortgage market.

IN WITNESS WHEREOF, the undersigned entity has caused this instrument to be executed by its proper signatory. Executed

un: August 10, 2017
2005 RESIDENTIAL TRUST 3-l_by CTF Asset Management LLC its Administrator

0 Ce UN AUC UE A
*  ABANTO CAB *17098854*

Connie M. Riggsby, Vice President

 

 

State of Texas, County of Tarrant

On August 10, 2017, before me, the undersigned, personally appeared Connie M. Riggsby, Vice President, personally
known to me or proved to me on the basis of satisfactory evidence to be the individual(s) whose name(s) is (are) subscribed to the
within instrument and acknowtedged to me that he/she/they executed the same in his/her/their capacity(ies), that by his/her/their
signature(s) on the instrument, the individual(s), or the person upon behalf of which the individual(s) acted, executed the
instrument, and that such individual made such appearance before the undersigned in the County of Tarrant, State of Texas.
2 Bie, JANELL JUNKIN
262 Notary Pubilc, State of Texas
PA Z23 My Commission Expires

Cal August 19, 2019 |

og

|:
1/2

a

 

se
oa

a

29°

  
 

hy

=

 

Notary public, Janell Junkin
y\conlmissio expires: August 19, 2019

NY Westchester RTIRBC2/AOM/SFR/BK

-
 

Case 7:20-cv-00282-VB Document 3 Filed 01/13/20 Page 30 of 34

 

The Office of the Westchester County Clerk: This page is part of the instrument; the County Clerk will
rely on the information provided on this page lor purposes of indexing this instrument, To the best of
submitier's knowledge, the information contained on this Recording and Endorsement Cover Page is
consistent with the information contained in ihe altached document.

 

 

MN

 

 

 

 

IMI

*582013555ASS001 Y*

 

 

 

Mh

 

 

 

Westchester County Recording & Endorsement Page

 

Submitter Information

Name: Partners For Payment Relief LLC Phone:
Address 1: 920 Cassatt Road, Suite 210 Fax:

Address 2: Email:

City/State/Zip: Berwyn PA 19312 Reference for Submitter; 10353786-Partners For Payment Relief

 

Document Details

Control Number; 582013555

Document Type: Assignment (ASS)

 

 

 

Package ID: 2018072000265001000 Document Page Count: 1 Total Page Count: 2
Parties L} Additional Partles on Continuatlon page
ist PARTY 2nd PARTY
1: 2005 RESIDENTIAL TRUST 3-2 - Other 1: PARTNERS FOR PAYMENT RELIEF DE IV LLC - Other
2: 2:
Property J Additlona! Properties on Continuation page
Street Address: 35 HILLANDALE AVENUE Tax Designation: 5-16-3
City/Town: NORTH CASTLE Village:
Cross- References Lj Additional Cross-Refs on Continuation page
1: 461870088 2: 3: 4:

 

Supporting Documents

 

Recording Fees

Statutory Recording Fee: $40.00
Page Fee: $10.00
Cross-Reference Fee: $0.50
Mortgage Affidavit Filing Fee: $0.00
RP-5217 Filing Fee: $0.00
TP-584 Filing Fee: $0.00
Total Recording Fees Paid: $50.50

 

Transfer Taxes

Consideration: $0.00
Transfer Tax: $0.00
Mansion Tax: $0.00

Transfer Tax Number:

Mortgage Taxes
Document Date:
Mortgage Amount:

Basic: $0.00

Westchester: $0.00

Additional: $0.00

MTA: $0.00

Special: $0.00

Yonkers: $0.00

Total Mortgage Tax: $0.00

Dwelling Type: Exempt: C
Serial #:

 

RECORDED IN THE OFFICE OF THE WESTCHESTER COUNTY CLERK
07/23/2018 at 09:26 AM
Control Number: 582013555

Witness my hand and official seal

Lestben:

Timothy C.Idoni
Westchester County Clerk

Recorded:

 

 

Record and Return To
[] Pick-up at County Clerk's office

Partners For Payment Relief LLC
920 Cassatt Road, Suite 210

Berwyn, PA 19312

 

 
Case 7:20-cv-00282-VB Document 3 Filed 01/13/20 Page 31 of 34

PREPARED BY RETURN TO:

C. R. Hall

2860 Exchange Blvd. # 100

Southlake, TX 76092 Assignment of Mortgage Send Any Notices To Assignee.

For Valuable Consideration, the undersigned, 2005 RESIDENTIAL TRUST 3-2 425 Divisadero St Ste. 207, San Francisco, CA

94117 (Assignor) by these presents does assign, and set over, without recourse, to_ #3 3¢
, (Assignee) the described mortgage with all

interest, all liens, any rights due or to become due thereon, executed by EMERIO ABANTO AND OSCAR A. PASACHE to
MORTGAGE ELECTRONIC REGISTRATION SYSTEMS, INC. (‘MERS') AS NOMINEE FOR AMERICA'S WHOLESALE
LENDER ITS SUCCESSORS AND ASSIGNS. Said mortgage Dated: 4/25/2006 is recorded in the State of NY, County of
Westchester on 7/19/2006, as Control# 461870088 AMOUNT: $ 78,000.00 SECTION 5, BLOCK 16, LOT 3, TOWN OF
NORTH CASTLE Property Address: 35 HILLANDALE AVENUE, NORTH CASTLE, NY 10603

 

This Assignment is not subject to the requirements of Section 275 of the Real Property law, because it is an assignment within
the secondary mortgage market.

IN WITNESS WHEREOF, the undersigned entity has caused this instrument to be executed by its proper signatory. Executed

on: August 23, 2017
2005 RESIDENTIAL TRUST 3-2 By Park Tree Investments LLC, its Administrator

me ET tl iu 0 0 0

Connie M. Riggsby, Vice President ABANTO PAS *171

 

State of Texas, County of Tarrant
On August 23, 2017, before me, the undersigned, personally appeared Connie M. Riggsby, Vice President, personally

known to me or proved to me on the basis of satisfactory evidence to be the individual(s) whose name(s) is (are) subscribed to the
within instrument and acknowledged to me that he/she/they executed the same in his/her/their capacity(ies), that by his/her/their
signature(s) on the instrument, the individual(s), or the person upon behalf of which the individual(s) acted, executed the
instrument, and that such individual made such appearance before the undersigned in the County of Tarrant, State of Texas.

‘ a Ble, JANELL JUNKIN
F844 Notary Public, State of Texas
pA Zcz My Commission Expires

   
   

wai - August 19, 2019

arp

 

puplic, Janell Junkin
ssjén expires: August 19, 2019 aK ¥ Partners for Payment Relief DE IV, LLC
920 Cassatt Road, Suite 210, Berwyn, PA 19312

NY Westchester RTIRBC2/AOM/FBC
Case 7:20-cv-00282-VB Document 3 Filed 01/13/20 Page 32 of 34

 

The Office of the Wesichester County Clerk: This page is part of the instrument; the County Clerk will
rely on the informalion provided on this page for purposes of indexing this instrument, To the best of
submilter's knowledge, the information contained on this Recording and Endorsement Cover Page is
consistent with the information contained in ihe atlached document

 

 

 

WM

 

 

OMIA

*592283500ASS001 Y*

 

ul

 

 

 

Westchester County Recording & Endorsement Page

 

Submitter Information

Name: Partners For Payment Relief LLC Phone:

Address 1: 920 Cassatt Road, Suite 210 Fax:

Address 2: Email:

City/State/Zip: Berwyn PA 19312 Reference for Submitter: 10851873-Partners For Payment Relief

 

Control Number: 592283500

Document Details
Document Type: Assignment (ASS)

Total Page Count: 3

 

 

 

 

Package ID: 2019081600286001000 Document Page Count: 2
Parties oO Additional Partles on Continuation page
1st PARTY 2nd PARTY
1: PARTNERS FOR PAYMENT RELIEF DE IV LLC - Other 12 EMPIRE COMMUNITY DEVELOPMENT LLC - Other
2: 2:
Pro perty [] Additional Properties on Continuatlon page
Street Address: 35 HILLANDALE AVE Tax Designation: 5-16-3
City/Town: NEW CASTLE Village:
Cross- References L] Additional Cross-Refs on Continuation page
1: 461870088 2: 3 4:

 

Supporting Documents

 

Recording Fees

Statutory Recording Fee: $40.00
Page Fee: $15.00
Cross-Reference Fee: $0.50
Mortgage Affidavit Filing Fee: $0.00
RP-5217 Filing Fee: $0.00
TP-584 Filing Fee: $0.00
Total Recording Fees Paid: $55.50

 

Transfer Taxes

Consideration: $0.00
Transfer Tax: $0.00
Mansion Tax: $0.00

Transfer Tax Number:

Mortgage Taxes
Document Date:

Mortgage Amount:

Basic: $0.00

Westchester: $0.00

Additional: $0.00

MTA: $0.00

Special: $0.00

Yonkers: $0.00

Total Mortgage Tax: $0.00

Dwelling Type: Exempt: CL]
Serial #:

 

RECORDED IN THE OFFICE OF THE WESTCHESTER COUNTY CLERK
08/19/2019 at 10:06 AM
Control Number: 592283500

Witness my hand and official seal

Lwin

Timothy C.ldoni
Wesichesier County Clerk

Recorded:

 

 

Record and Return To
[J Pick-up at County Clerk's office

Partners For Payment Relief DE IV, LLC
920 Cassatt Road, Suite 210

Berwyn, PA 19312

 

 
Case 7:20-cv-00282-VB Document 3 Filed 01/13/20 Page 33 of 34

Prepared By & Return To:

Partners for Payment Relief DE IV, LLC
920 Cassatt Road, Suite 210

Berwyn, PA 19312

888-879-4997

 

Space above for Recorder's use

ASSIGNMENT OF MORTGAGE

For good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, Partners for Payment Relief DE IV, LLC whose
address is 920 Cassatt Road, Suite 210, Berwyn, PA 19312, does by these
presents hereby convey, grant, bargain, sell, assign, transfer, set over
and deliver unto Empire Community Development, LLC whose address is 920
Cassatt Road, Suite 210, Berwyn, PA 19312, the following described
mortgage (the “Mortgage”), together with the certain promissory note(s)
described therein (the “Note(s)”) together with all rights therein and
thereto, all liens crealed or secured thereby, and any and all interest

due thereon.
Mortgage is recorded in the State of NY, County of Westchester.

Instrument: 461870088

Date of Recordation: 07/19/2006

Date of Mortgage: 04/05/2006

Original Grantor(s): EMERIO ABANTO AND OSCAR A. PASACHE
Original Lender: MORTGAGE ELECTRONIC REGISTRATION SYSTEM

INC. (MERS) AS NOMINEE FOR AMERICA’S
WHOLESALE LENDER, ITS SUCCESSORS AND ASSIGNS

Original Loan Amount: $78,000.00

Property Address: 35 HILLANDALE AVE, NORTH CASTLE, NY 10603
Sec/Block/Lot: 5 / 16 / 3

Town of: NORTIL CASTLE

This Assignment is not subject to the requirements of Section 275 of the
Real Property law, because it is an assignment within the secondary mortgage

market

SEE PAGE 2 FOR DOCUMENT DATE AND SIGNATURES
Page 1 of 2
Case 7:20-cv-00282-VB Document 3 Filed 01/13/20 Page 34 of 34

IN WITNESS WHEREOF, the undersigned entity by all due authority has caused
this instrument to be executed by its duly authorized officer(s),

representative(s) or Attorney-in-Fact this Yl day of AUAUST, 2019.

Institution: Partners for Payment Relief DE IV, LLC

  

By:

   
  
 

ident
ief DE IV, LLC

Witness: Suu
Symon Hus

Witness:

Commonwealth of: Pennsylvania County of: Chester

On this date of AVAU.S* bn, 2014, before me, the undersigned

authority, a Notary PMblic cammissioned, qualified and acting within and
for the aforementioned State and County, personally appeared the within
named JOHN SWEENEY, known to me (or identified to me on the basis of
satisfactory evidence) to be the VICE PRESIDENT of PARTNERS FOR PAYMENT
RELIEF DE IV, LLC and are duly authorized to execute the foregoing instrument
for and in the name and on behalf of said corporation and that said
corporation executed the same, and further stated and acknowledged they that
had so signed, executed and delivered said instrument for the consideration,
uses and purposes therein mentioned and set forth.

Witness my hand and official seal on the date hereinabove set forth.

, if 9 COMMONWEALTH OF PENNSYLVANIA
Ah thel Se bY) NOTARIAL SEAL

' RACHEI. GORDON, Notary Public
Hee C. Ott fein Township, Chester County
Hy Conmiseion Mc) 1c paige yf i See enrlaston Expires April 20, 2021

My Commission Expires: <-

 

 

 

 

Page 2 of 2
